
	
		I
		111th CONGRESS
		1st Session
		H. R. 3251
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr. King of
			 Iowa, Mr. Sessions,
			 Mr. Harper,
			 Mr. Bartlett,
			 Mr. Latta,
			 Mrs. McMorris Rodgers,
			 Mr. Radanovich,
			 Mr. Westmoreland,
			 Mr. Issa, Mr. Conaway, Mr.
			 Shadegg, Mr. Campbell,
			 Ms. Fallin,
			 Mr. Linder,
			 Mr. Scalise,
			 Mr. Fleming,
			 Mr. Pitts,
			 Mrs. Bachmann,
			 Mr. Broun of Georgia,
			 Mr. Brady of Texas,
			 Mr. Stearns, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To repeal certain provisions of title 5, United States
		  Code, relating to Federal employees’ official time and labor organization
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Accountability Act of
			 2009.
		2.Repeal of certain
			 provisions relating to official timeSubsections (a) and (c) of section 7131 of
			 title 5, United States Code, are repealed.
		
